MEMORANDUM **
Franklin Y. Wright appeals pro se from the district court’s judgment denying his 28 U.S.C. § 2241 petition. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Wright contends that the district court erred in finding that his federal sentence did not commence until the completion of his Texas state sentence and, thus, that he was not entitled to credit toward his federal sentence for the time he was serving his state sentence. Even assuming that Wright has properly exhausted this claim, it fails. Wright remained in the custody of the State of Texas from September 20, 2001, until he was paroled in October of 2003. During this time, the State had primary jurisdiction, and Wright’s federal sentence did not commence nor did his federal credit begin to accrue. See Taylor v. Reno, 164 F.3d 440, 444-45 (9th Cir. 1998); Thomas v. Brewer, 923 F.2d 1361, 1364-67 (9th Cir.1991). Accordingly, the district court properly denied the petition.
We deny all outstanding motions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.